COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jackie Anderson, Patrick Cockerham, Diann Banks, Herbert Lenton,
                           and Mable Caleb v. Terry Grier, Superintendent of the Houston
                           Independent School District

Appellate case number:     01-15-00285-CV

Trial court case number: 2010-21712

Trial court:               164th District Court of Harris County

         This is an accelerated interlocutory appeal. Appellee Terry Grier has filed an “Unopposed
Motion for Extension of Time to File Appellants’ Brief and All Other Deadlines in this Appeal.”
The motion requests an extension of time of approximately four months, until June 1, 2016, for
the filing of appellants’ reply brief in order to facilitate mediation, because the parties have agreed
to mediate the underlying dispute.
        The Court determines that it is appropriate to refer this appeal for resolution by mediation.
See Tex. Civ. Prac. & Rem. Code §§ 154.021, 154.022(a), 154.023. Accordingly, the Court orders
that this appeal be referred to mediation unless any party to the appeal files an objection with the
Clerk of this Court within ten days after receiving this order. See id. § 154.022(b).
        The parties shall choose a qualified mediator and agree on a reasonable fee for the
mediator’s services.* See id. §§ 154.052, 154.054(a). When the parties notify the Clerk of this
Court of the name of the mediator, that person shall be deemed appointed by the Court. See id. §
154.051. The parties should provide the mediator with a completed “Notification to Mediator” and
the “Appointment and Fee Report—Mediation” form. These documents can be downloaded from
the forms page of the Court’s website at http://www.txcourts.gov/1stcoa/practice-before-the-
court/forms.aspx.
       The Court sets the following deadlines:

*
       The Court does not recommend mediators. Mediation information is available from the
       Dispute    Resolution      Center     of    Harris     County       (713.755.8274)      and
       http://www.co.harris.tx.us/DRC), the Fort Bend Dispute Resolution Center
       (281.342.5000), the Alternate Dispute Resolution Section of the State Bar of Texas
       (http://www.texasadr.org/), and other groups. The parties are not required to use a mediator
       recommended or listed by these groups.
       •       No later than February 17, 2016, the parties shall file with the Clerk of this Court
               a completed “Parties’ Notification to Court of Mediator.” This document can be
               downloaded from the forms page of the Court’s website at
               http://www.txcourts.gov/1stcoa/practice-before-the-court/forms.aspx.
       •       No later than March 18, 2016, the parties shall conduct the mediation.
       •       No later than three days from the conclusion of the mediation, the parties and the
               mediator shall advise the Clerk of this Court in writing whether the parties did or
               did not settle the underlying dispute, and the mediator shall file with the Clerk of
               this Court a completed “Appointment and Fee Report—Mediation” form. This
               document can be downloaded from the forms page of the Court’s website at
               http://www.txcourts.gov/1stcoa/practice-before-the-court/forms.aspx.
       •       In the event the underlying dispute is not settled by mediation, appellants’ reply
               brief will be due April 2, 2016.
         All parties, or their representative with full settlement authority, shall attend the mediation
with their counsel. The mediator shall encourage and assist the parties in reaching a settlement of
their dispute, but may not compel or coerce the parties to enter into a settlement agreement. See
id. § 154.053(a). All communications relating to the mediation are confidential and not subject to
disclosure, except as set forth by law. See id. § 154.073. The Clerk of this Court, however, will
file this order, any objection to this order, and the completed “Parties’ Notification to Court of
Mediator” and “Appointment and Fee Report—Mediation” forms with the other documents filed
in this appeal that are available for public inspection.
        Unless expressly authorized by the disclosing party, the mediator may not disclose to either
party information given in confidence by the other and shall at all times maintain confidentiality
with respect to communications relating to the subject matter of the dispute. See id. § 154.053(b).
Unless the parties agree otherwise, all matters, including the conduct and demeanor of the parties
and their counsel during the settlement process, are confidential and may never be disclosed to
anyone, including this Court. See id. § 154.053(c).
        The Court will consider the agreed fee for the mediator’s services to be reasonable and tax
that fee as a cost of the appeal unless the parties agree to another method of payment. See id. §
154.054.
        Accordingly, the motion to extend is granted in part. The case will be withdrawn from
the active submission docket pending receipt of the Appointment and Fee Report.


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale___________________
                    Acting individually


Date: February 4, 2016